department of the treasury exempt_organizations rulings and agreements employer_identification_number contact person - id number contact telephone number phone fax uil internal_revenue_service p o box room cincinnati oh release number release date date date legend scholarship organization b education program c children’s home d church f g religion j website k date x fund y city state z university dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and was previously a supporting_organization under sec_509 x was converted to a private_foundation as defined in sec_509 by provision of the pension_protection_act of on august the programs were previously operated by x during the period when it was classified as a supporting_organization under sec_509 the purpose of x is to provide scholarships your letter indicates that x will fund and operate two scholarship programs first program the first program is to provide scholarships to graduates of high schools in y to attend z recipients are to be chosen by an awards advisory committee composed of the trustees of x the senior minister of d and the superintendent of schools located in y provided however that should the committee fail to agree unanimously upon any said recipient in any year the decision of the trustee of x shall govern the program is administered by f an independent non-profit scholarship administration service page the criteria for applicants under this program is that they must be high school seniors at y high schools who will be entering college as freshman in the fall be planning to attend z demonstrate academic achievement and financial need and demonstrate traits of high personal character and leadership certain individuals are not eligible to apply for scholarships under this program they include the trustee of x any awards advisory committee member the spouse ancestors descendents or spouse of an ancestor or descendent of any awards advisory committee member further employees of the trustee of x and employees of f and the spouse ancestors descendents or spouse of an ancestor or descendent of such employees shall not be eligible to apply for or receive any scholarship offered by x the term descendent includes children grandchildren great grandchildren ete in february f will prepare and mail memos and flyers to the guidance counselors at high schools located in y students wishing to apply online will be instructed to go to j students wishing to submit paper applications should contact f there is additional material required to complete both the online and paper applications guidelines and instructions for completing the application are on the website and included with the paper application it is the responsibility of the applicant to provide these materials in a timely manner eligible applicants must complete and submit a scholarship application along with additional required information the additional information required includes an official high school transcript a letter of recommendation from a high school teacher a one-page essay regarding why the applicant qualifies for the scholarship a separate page detailing academic honors leadership community service etc and a signed copy of federal_income_tax forms and w-2 forms for both parents for the most recent year a return was filed the application may be submitted either online or in paper format the deadline for the application and additional materials regardless of how it is submitted is k all materials must be mailed in one envelope incomplete applications will not be considered the awards advisory committee shall give consideration to the respective ability educational goals career ambitions and the relative financial need of the applicants as deemed appropriate by the committee this is a competitive scholarship program scholarships shall be awarded on an objective and non-discriminatory basis race creed color sex age religion national origin nor disability will be considered selections are based on information received from the applicants and committee decisions are final the number of recipients and the amount of the scholarships will be based on the market_value of the scholarship fund assets each year as determined by the trustee of x the award will be applied to tuition books fees and costs and should not exceed these costs checks will be issued directly to the college for the benefit of the recipient upon receipt of the required information funds not credited to the recipients account must be reimbursed to x the scholarship is renewable for three additional years or until a bachelor’s degree is awarded whichever is earlier current recipients will receive renewal instructions in the mail the scholarship will be considered for renewal based on the recipient maintaining a minimum cumulative gpa of at the end of the freshman year and a minimum cumulative gpa of thereafter a gpa falling below the required minimum at the end of any semester will result in permanent loss of the scholarship page grade reports will be required at the end of the fall semester the grade report must reflect the name of the student the name of the college and the student’s social_security_number it is the responsibility of the student to request the grade report an official transcript will be required at the end of the spring semester the grade report must reflect the name of the student the name of the college and the student’s social_security_number it is the responsibility of the student to request the transcript students withdrawing from college must provide f with a written explanation in the event of serious malfeasance breach of traditional conduct failure to provide required materials or conduct involving moral turpitude a scholarship may be terminated at any time within the discretion of the awards advisory committee whose decision shall be final and binding second program the second program is to provide scholarships to graduates of the b program of c who attend or desire to attend a college approved by the trustees of x this scholarship is one of several such awards made by the higher education committee of c potential recipients of this particular scholarship chosen by the higher education committee of c also require approval of the trustees of x the senior minister of d and the director of c provided however that should the committee fail to agree unanimously upon any said recipient in any year the decision of the trustee of x shall govern to be eligible for a scholarship an applicant must have successfully completed any of c’s programs the applicant must have a record of good character and citizenship while in the care of c the student must plan to attend a school college university or other educational_institution approved by the higher education committee of c and the trustees of x the student must have a demonstrated need for financial assistance maintain an acceptable scholastic average while receiving funding and remain in frequent contact with his or her assigned committee member in addition to these conditions of eligibility the student must submit a written application to the higher education committee of c and have been accepted into the education institution indicated on their application all students must first apply for federal state or local grant scholarship or financial aid monies applications and recommendations are to be made prior to the academic semester for which assistance is applied the funds are generally made directly to colleges educational institutions or related businesses on behalf of the student the awards are targeted primarily toward tuition and associated fees related to post high school educational goals awards are made based upon demonstrated need and academic performance the amounts are based upon the availability of funds should the number of qualified applicants exceed the availability of funds then the awards will be made on a competitive basis involving committee review of need scholastic achievement and character the higher education committee of c reviews applications progress in studies and approves all financial awards the funds are intended to supplement governmental financial awards and any other financial assistance the student must submit grades and maintain good contact with his or her assigned committee member page should a student drop courses without discussion with his or her assigned committee member he or she may be required to take an equivalent number of courses at his or her own expense before being eligible for continued funding for either program no scholarships may be awarded to any individual who is related by blood adoption or marriage to any member of the selection committee or any disqualified_person of the trust as defined in irc code sec_4946 as a first cousin or nearer relative also a selection committee member may not benefit directly or indirectly from selecting certain scholarship recipients over other potential scholarship recipients scholarships are renewable annually at the discretion of the selection committee the trustee will maintain case histories showing recipients of scholarships including names addresses purposes of awards amount of each award manner of selection and relationship if any to officers trustees or donors of funds to the trust sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i i1 its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards page granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements enclosures notice redacted copy of letter
